EXHIBIT 10.1

 

ENVIRONMENTAL POWER CORPORATION

2004 SEVERANCE PAY PLAN

 

ARTICLE I

 

PURPOSE OF THE PLAN

 

This Severance Pay Plan has been established by Environmental Power Corporation
(the “Corporation”) to provide for the payment of severance pay to certain
eligible employees whose employment with the Corporation terminates or whose
position or role with the Corporation is materially changed. Except where the
context otherwise requires, and subject to the provisions of Section 14.2 of the
Plan, the term “Corporation” shall include any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(3) or (f) of
the Code and any other business venture (including, without limitation, joint
venture or limited liability company) in which the Corporation has a controlling
interest, as determined by the Corporation’s Board of Directors.

 

ARTICLE II

 

ELIGIBILITY

 

All regular Full-Time Employees of the Corporation as of July 1, 2004
(“Employees”) are eligible to participate in the Plan. Full-Time Employees hired
after July 1, 2004, Part-Time Employees and Temporary Employees are not eligible
to participate in the Plan.

 

ARTICLE III

 

DEFINITIONS

 

3.1 “Annual Bonus Award” means an award, if any, payable to an Employee pursuant
to any bonus plan of the Corporation in effect at the time the Employee’s
employment is terminated.

 

3.2 “Base Salary” means the regular base salary or wages paid by the Corporation
for services by an Employee which are computed on a weekly, biweekly, monthly,
annual or other comparable basis before any payroll deductions for taxes or any
other purposes, plus any amounts contributed on behalf of such Employee under
any plan maintained by the Corporation pursuant to Section 125 of the Code for
such period. Base Salary shall not include overtime, bonuses, commissions, fees,
pensions, severance, or any other extraordinary compensation, including
contributions by the Corporation to the Corporation’s 401(k) Plan on behalf of
the Employee, if any, or to any other deferred compensation or employee benefit
plan or program of Corporation.

 

3.3 “Code” means the Internal Revenue Code of 1986, as amended.

 

3.4 “Full-Time Employees” means Employees regularly scheduled to work [32] or
more hours per week.

 

3.5 “Full Year of Service” means a period of twelve (12) consecutive months of
continuous employment beginning with the Employee’s date of hire.

 

3.6 “Partial Year of Service” means a period of less than 12 consecutive months
continuous employment.

 

3.7 “Part-Time Employees” means Employees regularly scheduled to work less than
32 hours per week.

 

3.8 “Temporary Employees” means Employees not scheduled to work on a regular
basis or regularly scheduled to work less than 21 hours per week.

 

3.9 “Termination for Cause” means (a) a good faith finding by the Corporation
that (i) Employee has failed to perform his or her assigned duties for the
Corporation, or (ii) Employee has engaged in dishonesty, gross negligence or
misconduct, or (b) the conviction of Employee of, or the entry of a pleading of
guilty or nolo contendere by Employee to, any crime involving moral turpitude or
any felony.

 

3.10 “Termination for Good Reason” means a material adverse change in Employee’s
authority, duties or compensation without the prior consent of Employee.

 

ARTICLE IV

 

PAYMENT CONDITIONS

 

4.1 Change in Employment Terms and Conditions.

 

  (a) If the Employee voluntarily terminates his or her employment with the
Corporation (other than by reason of death, disability, retirement on or after
age 65, or for Good Reason) or if the Employee is terminated for Cause, the
Employee shall receive his or her Base Salary through the date of termination.
The Employee shall not be eligible for any Severance Payment, Benefits, or other
payment under this Plan.

 

  (b) If the Employee voluntarily terminates his or her employment with the
Corporation for Good Reason or if the Employee is terminated by the Corporation
without Cause, the Employee shall receive the Severance Payment described in
Article V.

 

4.2 Other Circumstances. The Plan Administrator may, in its sole discretion,
elect to provide Severance Payments to an Employee whose employment is
terminated in circumstances other than those circumstances established in
Section 4.1. The amount of any Severance Payments provided pursuant to this
Section 4.2 will be determined on an individual basis, at the Plan
Administrator’s sole discretion, without regard to Section 5.1.

 

4.3 Release of Claims and Non-Competition Agreement. Notwithstanding anything in
this Plan to the contrary, payment of any Severance Payment under this Plan is
expressly contingent upon the Corporation’s receipt of a written agreement (in
form satisfactory to the Plan Administrator) signed by the Employee, wherein the
Employee releases the Corporation of any and all claims related to the
Employee’s employment, and wherein the Employee agrees not to engage in a
competitive business enterprise with the Corporation.

 

4.4 Limitation. In no event shall an Employee be entitled to more than one
Severance Payment under this Plan.

 

ARTICLE V

 

SEVERANCE PAYMENT

 

5.1 Severance Payment. Eligible Employees sustaining a change in the terms and
conditions of employment under the circumstances described in Section 4.1(b)
shall receive the Severance Payment described in Section 5.2.



--------------------------------------------------------------------------------

5.2 Amount of Severance Payment.

 

  (a) Base Salary and continuation of Benefits, as described in Article VII, for
the severance period set forth in the most recent employment letter provided to
the Employee (the “Employment Letter”).

 

  (b) An amount equal to the Annual Bonus Award that would have been earned by
the Employee for the fiscal year in which the Employee’s employment is
terminated; multiplied by a percentage equal to the percentage of the fiscal
year in which the Employee is actively employed by the Corporation.

 

  (c) Fifty percent (50%) of all unvested stock options held by the Employee
shall vest and shall remain exercisable for the period set forth in the
Employee’s stock option agreement.

 

5.3 Unfunded Plan. The obligations of the Corporation under this Plan may be
funded through contributions to a trust or otherwise, but the obligations of the
Corporation are not required to be funded under this Plan unless required by
law. Nothing contained in this Plan shall give an Employee any right, title or
interest in or to any property of the Corporation.

 

ARTICLE VI

 

PAYMENT TERM

 

Severance Payments of Base Salary shall be made on a monthly basis consistent
with the Corporation’s regular payroll practices. Payment of any Annual Bonus
Award shall be made after the end of the fiscal year consistent with any other
payment by the Corporation of Annual Bonus Awards to other Employees.

 

ARTICLE VII

 

PAYMENT OFFSETS

 

Notwithstanding anything in this Plan to the contrary, the Severance Payment
received under this Plan shall be reduced by any payments earned after the
Employee’s termination of employment as a result of employment, consulting
and/or service agreements or arrangements between the Employee and the
Corporation.

 

ARTICLE VIII

 

CONTINUATION OF BENEFITS

 

8.1 Benefits. In addition to the Severance Payment described in Article V,
eligible Employees receiving a Severance Payment pursuant to Section 4.1(b) will
also be entitled to participate in any medical and dental coverage and in the
life insurance plans or benefit (“Benefits”) in which the Employee participated
immediately prior to the Employee’s termination of employment, upon the same
terms available to active Employees for the period set forth in the Employment
Letter.

 

8.2 Alternative Payment. If the terms of the Benefit plan do not permit
continued participation by the Employee, then the Corporation will make a lump
sum payment to the Employee in an amount equal to the Corporation’s cost to
provide the benefit that the Employee would have been entitled to receive under
the Plan if the coverage under the Plan immediately in effect prior to the
Employee’s termination of employment had remained in effect.

 

8.3 Reduction of Benefits. The Benefits to be provided or payments to be made
under this Article VIII shall be reduced to the extent that the Employee
received payments for the same occurrence under another employer-sponsored plan
to which the Employee is entitled because of employment subsequent to the
termination of employment with the Corporation.

 

8.4 Termination. The benefit to be provided or payment to be made under this
Article VIII shall terminate in the event that the Employee fails to make any
required employee contribution under the Plan, provided that such required
contribution does not exceed the contribution amount required of an active
Employee participating in the Plan.

 

ARTICLE IX

 

AMENDMENT AND TERMINATION

 

This Plan may be amended at any time and from time to time, and may be
terminated at any time, at the discretion of the Board of Directors of the
Corporation.

 

ARTICLE X

 

ADMINISTRATION

 

10.1 Plan Administrator. The Plan is administered by a Plan Administrator
appointed by the Board of Directors of the Corporation from time to time. The
initial Plan Administrator shall be the Chief Financial Officer of the
Corporation, whose name and address is currently:

 

R. Jeffrey Macartney

Chief Financial Officer

Environmental Power Corporation

One Cate Street, 4th Floor

Portsmouth, NH 03801

 

10.2 Plan Administration. The Plan Administrator shall have responsibility for
performing duties of plan administration in accordance with this Article.

 

10.3 Allocation of Responsibility for Plan Administration. The Plan
Administrator will have those specific powers, duties, responsibilities and
obligations as are specifically provided for under this Plan. In the event of
any conflict between provisions of this Plan and the terms of any policy or
contract issued hereunder, the Plan Administrator may determine that the
provisions of the Plan shall control.

 

10.4 Appointment of Plan Administrator.

 

  (a) The Plan Administrator shall have responsibility for the day to day
administration of the Plan. In addition, the Plan Administrator shall have all
the duties placed on the Plan Administrator by ERISA and by other Sections of
this Article X.

 

2



--------------------------------------------------------------------------------

  (b) The Plan Administrator shall determine all matters of fact necessary to
the administration of the Plan, including the eligibility of Employees to become
participants and the status and rights of participants and all other persons
hereunder. As a condition of distributing any benefit under the Plan, the Plan
Administrator may prescribe the use of such forms and require the furnishing of
such information as the Plan Administrator may deem appropriate for
administering the Plan. The Plan Administrator shall also have sole authority to
adopt rules and regulations that shall be administered by the Plan
Administrator. In addition, the Plan Administrator shall have the discretionary
authority to interpret the Plan and to issue rulings and interpretations
concerning the Plan and all matters arising thereunder, on a uniform and
nondiscriminatory basis, provided the same shall not be contrary to or
inconsistent with any provision of the Plan. Decisions of the Plan Administrator
shall be final and binding on all parties.

 

10.5 Allocation or Delegation of Duties and Responsibilities. In furtherance of
the Plan Administrator’s duties and responsibilities under the Plan, the Plan
Administrator may employ agents to carry out non-fiduciary and fiduciary
responsibilities, and consult with counsel, who may be counsel to the
Corporation.

 

10.6 Expenses. Unless otherwise agreed to by the Corporation, no fiduciary
hereunder who is an Employee shall receive any compensation for services as
such. Expenses incurred by fiduciaries in connection with the administration of
the Plan shall be paid by the Corporation.

 

10.7 Reliance Upon Others. The Plan Administrator, any person to whom the Plan
Administrator may delegate such of the Plan Administrator’s duties and powers as
provided by ERISA, and the officers and directors of the Corporation shall be
entitled to rely conclusively upon and shall be fully protected in any action
taken by them in good faith in reliance upon any tables, valuations,
certificates, opinions, reports or other advice furnished to them by any duly
appointed actuary, accountant, legal counsel (who may be counsel for the
Corporation) or other specialist.

 

10.8 Notification. All notices, reports and statements given, made, delivered or
transmitted to a participant or beneficiary shall be deemed duly given, made,
delivered, or transmitted when mailed, by such class as the sender may deem
appropriate, with postage prepaid and addressed to the participant or
beneficiary at the address last appearing on the records of the Corporation with
respect to this Plan. All notices, direct actions or other communications given,
made, delivered or transmitted by a participant or beneficiary to the
Corporation or Plan Administrator shall not be deemed to have been duly given,
made, delivered, transmitted or received unless and until actually received by
the Corporation or Plan Administrator.

 

10.9 Multiple Capacities. Any person may serve in more than one fiduciary
capacity with respect to the Plan.

 

10.10 Service of Process. The General Counsel of the Corporation is designated
as agent of the Plan for service of legal process. Service of legal process may
be made upon the Plan Administrator at the following address:

 

Scott E. Pueschel, Esq.

Pierce Atwood

One New Hampshire Avenue, Suite 350

Portsmouth, NH 03801

 

ARTICLE XI

 

EMPLOYER CONTRIBUTIONS

 

Severance Payments made under this Plan shall be made from the general funds of
the Corporation at the time and in the amounts that are determined under
Articles V and VII of the Plan.

 

ARTICLE XII

 

CLAIMS PROCEDURE

 

12.1 Submission of Claims. The initial claim by any Employee for Severance
Payments under this Plan shall be submitted in writing to the Plan Administrator
at the address in Article X within sixty (60) days after the later of the
Employee’s termination of employment or the occurrence of a change in the terms
and conditions of employment described in Section 4.1.

 

12.2 Computation and Review of Claims. All benefits shall be computed by the
staff of the Plan Administrator. All claims shall be approved or denied by the
staff of the Plan Administrator within two weeks (14 days) after application by
the claimant.

 

  (a) Initial Denial of Claim. Any denial of a claim shall include:

 

  (1) the reason or reasons for the denial;

 

  (2) reference to pertinent Plan provisions on which the denial is based;

 

  (3) a description of any additional material or information necessary for the
claimant to perfect the claim together with an explanation of why the material
or information is necessary; and

 

  (4) an explanation of the Plan’s claim review procedure described below.

 

  (b) Review of a Denied Claim. A claim shall have a reasonable opportunity to
appeal a denied claim to the Plan Administrator for a full and fair review. The
claimant or a duly authorized representative:

 

  (1) Shall have sixty (60) days, after receipt of written notification of the
denial of claim in which to request a review.

 

  (2) May request a review upon written application to the Plan Administrator.

 

  (3) Shall submit issues and comments in writing.

 

  (4) May review pertinent documents of the Plan.

 

  (5) May at the claimant’s request meet with the Plan Administrator for the
purpose of reviewing the claim. Any expense incurred by the claimant in
connection with the review will be borne by the claimant.

 

(c) Notice of Review. The Plan Administrator shall notify claimant of the time
and place for the claim review.

 

(d) Claim Review Procedure. The claim review procedure described in this
document shall be deemed to provide for the review and final decision for a
claim for benefit provided under the Plan.

 

(e) Written Decision. The Plan Administrator shall issue a decision on the
reviewed claim promptly but no later than sixty (60) days after receipt of the
review. The Plan Administrator’s decision shall be in writing and shall include:

 

  (1) Reasons for the decision, and

 

  (2) References to the Plan provisions an which the decision is based.

 

3



--------------------------------------------------------------------------------

The Plan Administrator’s decision shall be final and binding on the Claimant and
the Employee.

 

ARTICLE XIII

 

ERISA RIGHTS STATEMENT

 

13.1 ERISA Rights. As a participant in this Plan, an Employee is entitled to
certain rights and protections under the Employee Retirement Income Security Act
of 1974 (ERISA), which provides that all Plan participants shall be entitled to:

 

  (a) Examination of Plan Documents. Examine, without charge, at the Plan
Administrator’s office and at other specified locations, including worksites,
all Plan documents and copies of all documents filed by the Plan with the U.S.
Department of Labor, including detailed annual reports and plan descriptions.

 

  (b) Copies of Plan Documents. Obtain copies of all plan documents and other
Plan information upon written request of the Plan Administrator. The
administrator may make a reasonable charge for the copies.

 

  (c) Summary Annual Report. Receive a summary of the Plan’s annual financial
report, if applicable. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

 

13.2 Fiduciary Obligations. In addition to creating rights for Plan
participations, ERISA imposes obligations upon people who are responsible for
the operation of the Employee benefit plan. The people who operate the Plan
called “fiduciaries” of the Plan and have a duty to do so prudently and in the
interest of the Plan participants and beneficiaries.

 

ARTICLE XIV

 

GENERAL PROVISIONS

 

14.1 Construction. This Plan shall be construed and enforced in accordance with
and governed by the laws of the State of New Hampshire, except to the extent
that such laws are preempted by federal law.

 

14.2 Adoption by Subsidiaries and Affiliates. With the consent of Environmental
Power Corporation and in accordance with such procedures as may be designated by
the Plan Administrator, any subsidiary or affiliate of the Corporation may adopt
the Plan.

 

14.3 No Right to Employment. Nothing contained herein shall be denied to give
any Employee the right to be retained in the employment of the Corporation or to
limit the rights of the Corporation or any subsidiary or affiliate, to discharge
any Employee at any time.

 

14.4 Partial Invalidity. The invalidity or unenforceability of any term or
provision, or any clause, or portion thereof, of this Plan shall in no way
impair or affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

 

14.5 Entirety. This Plan embodies the entire agreement and understanding between
the parties hereto and supercedes all prior agreements and understandings
relating to the subject matter hereof.

 

14.6 Assignments. All the terms of this Plan shall be binding upon the
successors and assigns of the Corporation and shall inure to the benefit of and
be enforceable by the parties hereto, their successors and assigns; provided,
however, that this Plan may not be assigned by the Employee without prior
written consent of the Corporation, and provided further that noting in this
Plan shall prevent the Corporation, without obtaining the consent of the other
parties hereto, from merging, or consolidating with another corporation and
assigning this Plan to an acquiring corporation in connection with any such
merger, consolidation or sale.

 

14.7 Waivers. Failure to insist upon and compliance with any such of the terms,
covenants and conditions thereof shall not be denied a waiver of such terms,
covenants and conditions, nor shall any waiver or relinquishment of any right
hereunder at any one time or times be deemed a waiver or relinquishment of such
right at any other time or times.

 

14.8 Gender and Number. Masculine pronouns include the feminine as well as the
neuter genders, and the singular shall include the plural, unless indicated
otherwise by the context.

 

14.9 Headings. The headings of the Plan are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.

 

4